Exhibit 10.29 FIRST AMENDMENT TO THE RESEARCH AND LICENSE AGREEMENT Made in Jerusalem this 26 day of September 2011 (the " Effective Date "), by and between: YISSUM RESEARCH DEVELOPMENT COMPANY OF THE HEBREW UNIVERSITY OF JERUSALEM, LTD. , of Hi Tech Park, Edmond J. Safra Campus, Givat Ram, Jerusalem 91390, Israel (“ Yissum ”) of the one part; and IMMUNE PHARMACEUTICALS LTD . , of 8 Shaul Hamelech Blvd., Amot Mishpat Building, Suite 294, Tel Aviv, 64732; (the “ Company "), of the second part; (Yissum and the Company, collectively, may be referred to as the " Parties "). WHEREAS: the Parties executed a research and license agreement on April 6, 2011 (the “ License Agreement ”); and WHEREAS: the Parties have agreed to adapt and amend the research budget in light of current circumstances (the “ Amended Research Budget ”) NOW THEREFORE THE PARTIES DO HEREBY AGREE AS FOLLOWS: 1. Interpretation and Definitions The preamble and appendices annexed to this First Amendment constitute an integral part hereof and shall be read jointly with its terms and conditions. Capitalized terms used but not defined herein shall, unless otherwise indicated, have the meaning ascribed to such terms in the Agreement. 2. Amendment of the Research Plan The Parties have agreed to amend the Research Budget, previously attached to the License Agreement as part of Appendix B. The Company hereby undertakes to finance performance of the Research as set forth in this First Amendment. Section 2.3 of the License Agreement shall be deleted in its entirety and replaced with the following: As compensation to Yissum for the performance of Research on Minimum Projects, subject to any earlier termination of the Research pursuant to section 2.2, above, the Company shall pay Yissum as follows: For the period beginning on September 1, 2011 and ending August 31, 2012, the Company shall pay Yissum the sum of four hundred thousand US Dollars ($400,000) (inclusive of overhead), plus VAT and any other applicable taxes, part of which may be financed by the Office of Chief Scientist of the Israel Ministry Employment, Industry and Trade (the “
